Citation Nr: 1011493	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  06-38 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral pes 
planus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran had active service from October 1986 to February 
1987, September 1987 to October 1996, and December 2003 to 
August 2005.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Jackson, Mississippi.  In November 2008, the Board remanded 
these matters to the RO via the Appeals Management Center for 
additional development. 


FINDINGS OF FACT

1.  Bilateral hearing loss is causally related to active 
service.

2.  Tinnitus is causally related to active service.

3.  Bilateral pes planus is causally related to active 
service.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, bilateral 
hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.385 (2009).

2.  Resolving all doubt in the Veteran's favor, tinnitus was 
incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

3.  Resolving all doubt in the Veteran's favor, bilateral pes 
planus was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  As the 
Board's decision to grant entitlement to service connection 
for bilateral hearing loss, tinnitus, and bilateral pes 
planus herein constitutes a complete grant of the benefits 
sought on appeal, no further action is required to comply 
with the VCAA and the implementing regulations.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a Veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including other organic diseases of 
the nervous system, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 
(2009).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. §3.385 (2009).

The Board points out, however, that the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss disability (i.e., one 
meeting the requirements of 38 C.F.R. § 3.385, as noted 
above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

To establish service connection for tinnitus, the Veteran is 
not obliged to show that his hearing loss or tinnitus was 
present during active military service.  However, if there is 
insufficient evidence to establish that a claimed chronic 
disability was present during service, the evidence must 
establish a nexus between his current disability and his in-
service exposure to loud noise.  Godfrey v. Derwinski, 2 Vet. 
App. 352 (1992).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event. However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).





Factual Background and Analysis

I.  Bilateral Hearing Loss

Findings from multiple in-service audiograms dated in May 
1986, October 1987, May 1990, July 1991, April 1992, March 
1996, December 1996, and February 2003 did not reflect 
bilateral hearing loss for VA purposes as defined by 38 
C.F.R. § 3.385.  Service treatment records reveal that a July 
2005 Medical Evaluation Board Proceedings report showed a 
diagnosis of medically acceptable hearing loss with an 
approximate date of origin of 2005 that was incurred during 
service and that did not exist prior to service.  Evidence of 
record showed that multiple searches for additional service 
treatment records from the Veteran's last period of service 
were unsuccessful. 

The Veteran's DD Form 214 indicated that his military 
occupational specialties (MOS) were Motor Transport Operator, 
Physical Therapy Specialist, and Medical Supply Specialist. 

Subsequent to service, in a July 2006 VA ear disease 
examination report, the examiner noted that the Veteran had 
essentially normal hearing in both ears with good speech 
recognition scores consistent with pure tone averages. 

A July 2006 VA audio examination report shows that the 
Veteran complained of occasional difficulty with 
understanding speech in a crowd.  He was noted to exhibit 
pure tone thresholds of the right ear at 500, 1000, 2000, 
3000 and 4000 Hertz of 15, 20, 25, 25, and 15 decibels.  Pure 
tone thresholds of the left ear at 500, 1000, 2000, 3000 and 
4000 Hertz were listed as 15, 20, 15, 15, and 15 decibels.  
Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and 88 percent in the left ear, 
which is indicative of a current hearing loss disability 
pursuant to 38 C.F.R. § 3.385.  The impression, however, was 
normal hearing.

During the July 2006 VA examinations, the Veteran reported 
that he did not serve in the Persian Gulf but that his only 
noise exposure had been during service.  He described being a 
truck driver, medical supplier, and military policeman during 
service.  He reported noise exposure from live fire 
exercises, loud vehicles, being on the firing range, and 
simulation explosions as well as from sniper fire while in 
Panama in December 1989.  As a civilian, he denied 
recreational and occupational noise exposure, indicating that 
he had worked at a shipping warehouse before high school, as 
a security officer in 1997, and at the sheriff's office in a 
jail since 2000.  He specifically stated that he only 
participated in weapons qualification one time.

In a January 2009 VA audio examination report, the Veteran 
complained of difficulty understanding speech in all 
listening environments and that people had to yell at him 
when working so that he could understand them.  He was noted 
to exhibit pure tone thresholds of the right ear at 500, 
1000, 2000, 3000 and 4000 Hertz of 20, 20, 20, 20, and 10 
decibels.  Pure tone thresholds of the left ear at 500, 1000, 
2000, 3000 and 4000 Hertz were listed as 15, 20, 15, 20, and 
15 decibels.  Speech audiometry revealed speech recognition 
ability of 96 percent in the right ear and 96 percent in the 
left ear.  The examiner, a VA audiologist, indicated that the 
Veteran had normal hearing sensitivity in each ear for octave 
frequencies from 250 - 8000 Hertz with excellent speech 
discrimination scores.     

In a March 2009 VA medical opinion, the same VA audiologist 
noted her review of the Veteran's claims file, indicating 
that nine audiograms dated from 1987 to 2007 showed normal 
hearing in each ear for octave frequencies from 250 - 8000 
Hertz with no significant changes in each ear during that 
time.  She reinterated that the Veteran had normal hearing 
sensitivity in each ear for octave frequencies from 250 - 
8000 Hertz during the January 2009 examination.

While multiple audiograms included in the Veteran's service 
treatment records do not support a finding that bilateral 
hearing loss was shown during active duty service, an in-
service July 2005 Medical Evaluation Board Proceedings report 
showed a diagnosis of hearing loss that was incurred during 
service and did not exist prior to service.  In addition, the 
Board has considered the Veteran's statements concerning in-
service noise exposure as well as his documented MOS during 
his multiple periods of active duty.  In giving due 
consideration to the places, types, and circumstances of his 
service, noise exposure is conceded.  38 U.S.C.A. § 1154(a).  

The Board also notes that the post-service VA audiometric 
examination results dated in January 2009 did not reflect 
bilateral hearing loss for VA purposes as defined by 38 
C.F.R. § 3.385.  However, the post-service VA audiometric 
examination results dated in July 2006 show that the Veteran 
had bilateral hearing loss for VA compensation purposes as 
defined by 38 C.F.R. § 3.385.  The requirement that a current 
disability be present is satisfied when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim, even if the 
disability resolves prior to the adjudication of the claim.  
McClain v. Nicholson, 21 Vet. App. 319 (2007).

In view of the totality of the evidence, including the 
Veteran's documented MOS and conceded in-service noise 
exposure, his current complaints of bilateral hearing loss 
and contentions that it began during and persisted after 
service, and the July 2006 VA examination findings of record, 
the Board finds that bilateral hearing loss is as likely as 
not due to noise exposure during active service.  Resolving 
reasonable doubt in his favor, the Board finds that the 
evidence supports service connection for bilateral hearing 
loss.  As such, the appeal is granted.

II.  Tinnitus 

Service treatment records are silent for any complaints or 
findings of tinnitus.  As noted above, the Board has conceded 
that the Veteran's in-service duties and MOS could have 
exposed him to in-service noise exposure.  

A July 2006 VA ear disease examination report revealed that 
the Veteran reported a ringing tinnitus.  He described 
occasional bilateral tinnitus only lasting for four to five 
seconds at a time, but not significantly interrupting his 
lifestyle.  The examiner noted that the Veteran's tinnitus 
had been present for the last two years and that he does have 
some history of mild noise trauma when going to the firing 
range during basic training.  However, it was indicated that 
the Veteran did not have consistent noise trauma.  The 
assessment was tinnitus with normal hearing.  A July 2006 VA 
audio examination report revealed that the Veteran complained 
a ringing tinnitus, worse in the right ear, which he first 
noticed in the late 1980s.  

In the January 2009 VA audio examination report, the examiner 
identified the date and circumstances of tinnitus onset, 
noting that the Veteran complained of ringing tinnitus, worse 
in the right ear, which was constant and first noticed in the 
1980s.

In view of the totality of the evidence, including the 
Veteran's documented MOS and conceded in-service noise 
exposure, his current complaints of tinnitus and contentions 
that it began during and persisted after service, and the 
July 2006 and January 2009 VA examination findings of record, 
the Board finds that tinnitus is as likely as not due to 
noise exposure during active service.  Resolving reasonable 
doubt in his favor, the Board finds that the evidence 
supports service connection for tinnitus.  As such, the 
appeal is granted.

III.  Pes Planus

The Veteran's Army Reserve enlistment report of medical 
examination dated in May 1986 showed that he was diagnosed 
with moderate, asymptomatic pes planus at the time of his 
entrance into service.  A November 1990 service treatment 
record detailed that the Veteran reported left foot pain and 
was diagnosed with plantar fasciitis.  In September 1995, the 
Veteran reported bilateral foot and heel pain and the 
examiner assessed bilateral pes planus with plantar 
fasciitis.  Thereafter, the Veteran reported a six month 
history of bilateral foot pain which would be worse when 
standing, but more so when running in an October 1995 service 
treatment record.  He added that orthotic arch supports would 
give minimal relief, and that his feet were sometimes sore to 
the touch.  The assessment was bilateral pes planus with 
increased right fascial pain.  The Veteran was also given a 
physical profile for pes planus in 1995.  A February 2003 
medical examination report noted findings of mild pes planus, 
asymptomatic.  A July 2005 Medical Evaluation Board 
Proceedings report listed a diagnosis of medically acceptable 
pes planus with an approximate date of origin of 1994 that 
was incurred during service and that did not exist prior to 
service.   

In a post-service July 2006 VA joints examination report, the 
examiner diagnosed with bilateral lower extremity pes planus.

In a January 2009 VA orthopedic examination report, the 
examiner assessed moderate, bilateral foot pes planus with 
mild residual plantar fasciitis.  While the examiner noted 
his belief that the condition pre-existed service, he further 
opined that it was at least as likely as not that the 
Veteran's pes planus was related to or had its onset during 
service.  It was further noted that the Veteran reported that 
he has continued to have flare-ups of this condition since 
1995 despite assistive devices, physical therapy, and 
medicines.

In view of the totality of the evidence, including the 
documented in-service treatment for pes planus, his current 
complaints that the disorder began during and persisted after 
service, and the July 2006 and January 2009 VA examination 
findings of record, the Board has determined that pes planus 
is causally related to active service.  Consequently, the 
Board finds that the evidence of record is at least in 
equipoise, and therefore, affording the Veteran the benefit 
of the doubt, entitlement to service connection for pes 
planus is warranted.  As such, the appeal is granted.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

Service connection for pes planus is granted. 



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


